DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97. 
However, Applicant should note that the large number of 520 references listed in the IDSs filed on 10/22/2019 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Please see MPEP 2004, which in part provides guidance as follows: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to
Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats,
Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d,

cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of all reference documents cited in the IDS.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,507,140. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters of claims 1-6 of the current application  is anticipated by  claims 1-6 of the issued patent, which has identical limitations with some additional elements. 
Following table shows a comparison between the claims of the current application with respect to the claims of issued patent:
Present Application: 16/659,814
US Patent 10,507,140 B2
1. A method of treating a wound area, the method comprising: covering the wound area with a therapy pad, the therapy pad comprising: a first layer; a second layer operatively coupled to the first layer; 




and administering at least one of oxygenation therapy and vacuum therapy 


to the wound area via the therapy pad.

a fiber-optic array disposed between the first layer and the second layer; 

administering ultra-violet light therapy, 
and vacuum therapy to the wound area via the therapy pad; and administering oxygenation therapy, 
and thermal therapy 
to the wound area via the therapy pad.


comprises delivering oxygen from an oxygen source to the wound area via the therapy pad.
2. The method of claim 1, wherein the administering of oxygenation therapy and thermal therapy 
comprises delivering oxygen from said therapeutic fluid source to the wound area through the therapy pad.
3. The method of claim 2, wherein the administering  oxygenation therapy 

comprises at least one of warming or cooling the oxygen via a thermoelectric element.
3. The method of claim 2, wherein the administering at least one of oxygenation therapy and thermal therapy 
comprises at least one of warming or cooling the oxygen via a thermoelectric element.
4. (Original) The method of claim 1, comprising administering a pulsed radio frequency signal to the wound area via a radio frequency antenna disposed within the therapy pad.
4. The method of claim 1, comprising administering a pulsed radio frequency signal to the wound area via a radio frequency antenna disposed within the therapy pad.
5. (Original) The method of claim 4, wherein the radio frequency antenna is disposed substantially around a perimeter of the wound area.
5. The method of claim 4, wherein the radio frequency antenna is disposed substantially around a perimeter of the wound area.
6. (Original) The method of claim 1, wherein the vacuum therapy and the oxygenation therapy are administered via a common port in the therapy pad.
6. The method of claim 1, wherein the vacuum therapy and the oxygenation therapy are administered via a common port in the therapy pad.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over publication (US 2004/0193218 A1) by Butler in view of the publication (US 2007/0239232 A1) by Kurtz et al. 
Regarding claim-1 Butler discloses: A method of treating a wound area (¶:[0002]), the method comprising: covering the wound area with a therapy pad (¶:[0054] mentions wound-170 is sealed with a bandage-178 also shown in Fig.8). The bandage (178) is analogous to therapy pad.
Butler shows a vacuum tube in fluid communication with a vacuum source (Fig.1a: evacuation line-108 connected to vacuum system-120) and a therapeutic fluid tube in fluid communication with a therapeutic fluid source for therapeutic fluid treatment to a wound area (Butler, ¶:[0062] recites a cannula-102 that contains one or more fluid delivery lines for injecting any liquid medication or saline flush to wound site), provides at least one of vacuum therapy (Butler, ¶:[0029] recites evacuation line-108 removes exudates from wound site);
Butler further discloses: administering at least one of oxygenation therapy (¶:[0047] recites one of the cannula is used for delivering oxygen to wound site as shown in Fig.3A), and vacuum therapy to the wound area via the therapy pad ;
Butler discloses use of Tegaderm™ bandage to maintain a sterile barrier and retain wound atmosphere and exudates within the wound site and to introduce all gas and liquid into the wound site and remove exudates from wound site as recited in (¶:[0045]), however does not specifically show the bandage has three layers. 
Kurtz on the other hand teaches a light therapy device using a bandage which is  capable of applying oxygen therapy (Kurtz, ¶:[0066] & [0070]); 
wherein Kurtz shows the therapy pad (Kurtz, Fig.9a: 100) comprising: a first layer (Fig.9a: layer-58); a second layer operatively coupled to the first layer (Fig.9a: layer-70); a third layer operatively coupled to the first layer (Fig.9a shows a third layer-400 operatively connected to top layer-58). The layer (400) is made of porous membrane with an exit window (60) for exposing ultra-violet light and moisture to the wound area (Kurtz, ¶:[0068], [0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bandage used in Butler’s method with specific layers to apply light and other materials into the wound site as taught by Kurtz (¶:[0051]).
Regarding claim-2 Butler in view of Kurtz disclose the method of claim-1. Butler further discloses: the administering of oxygenation therapy comprises delivering oxygen from an oxygen source to the wound area via the therapy pad
Regarding claim-3 Butler in view of Kurtz disclose all the limitations of claim-1. Butler further discloses: the administering oxygenation therapy comprises at least one of warming or cooling the oxygen via a thermoelectric element (¶:[0065] recites: a resistive heater is used for warming oxygen to a specific temperature range before delivering into the wound site) Resistive heaters usually contains thermoelectric elements which produces heat when electric current passes through it.
Regarding claim-6 Butler in view of Kurtz disclose the method of claim-1, Butler further discloses: the vacuum therapy and the oxygenation therapy are administered via a common port in the therapy pad (Fig.1A) shows the gas supply line and vacuum line are connected in a common port at the instrument side for delivering oxygen and creating suction at the wound site.
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler in view of Kurtz and further in view of the patent (US 6,463,336 B1) to Mawhinney. 
Regarding claim-4 Butler in view of Kurtz disclose the method of claim-1. 
Butler or Kurtz individually or in combination do not disclose: the administering a pulsed radio frequency signal to the wound area via a radio frequency antenna disposed within the therapy pad.
However Mawhinney discloses an active bandage suitable for applying pulsed radio-frequencies or microwaves to the skin for medical purposes (Title), wherein Mawhinney teaches in (Col-2, lines:54-59 a bandage which includes an antenna for therapeutically irradiate a skin area with pulsed electromagnetic energy). 

Regarding claim-5 Butler in view of Kurtz and further in view of Mawhinney teaches all the limitations of claim-4. Mawhinney further teaches: the radio frequency antenna is disposed substantially around a perimeter of the wound area (Mawhinney, Fig.2a shows: an embodiment for the planner micro-strip antenna that substantially cover the perimeter of the bandage). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an antenna with the combined invention of Butler and Kurtz for delivering RF/microwave energy to the wound site using a planner antenna which would cover the whole wound area for delivering RF energy, as taught by Mawhinney (Col-2, lines:60-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792